United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1509
                      ___________________________

                                   Chrystal Gray

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Arkansas Department of Human Services; John Selig, Director, DHS; Toni Bogan,
 Former Manager, Appeals and Hearings, Office of Chief Counsel, DHS; Sherry
                 Middleton, Division of Volunteerism, DHS

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                        Submitted: December 30, 2014
                           Filed: January 6, 2015
                               [Unpublished]
                               ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Chrystal Gray appeals the district court’s1 dismissal of her complaint as
time-barred. Having carefully reviewed the record and the parties’ arguments on
appeal, we conclude that Gray’s complaint did not relate back to a pleading she filed
in a separate lawsuit and that her claims were barred under the applicable statute of
limitations. See Fed. R. Civ. P. 15(c) (providing for relation back under certain
circumstances involving amendment of original pleading); Smithrud v. City of St.
Paul, 746 F.3d 391, 395 (8th Cir.) (dismissal based on statute of limitations is
reviewed de novo), cert. denied, 135 S. Ct. 361 (2014).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, now retired.

                                         -2-